DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-7, and 8-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-7 and 8-20, respectively, of U.S. Patent No. 11270468, hereinafter the ’68 patent. Although the claim at issue is not identical, they are not patentably distinct from each other because the limitations of the claims 1-7 and 9-20, which are not explicitly recited in the claims 1-7 and 9-20 of the ’68 patent would have been obvious to one of ordinary skill in the art at the time the invention was made and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.
      For example, claim 1 of the ’68 patent recites all the features and steps found in claim 1 of the instant application including the accessing step, the determining steps, and the encoding step, as claimed. 	
The mere distinction between the claim set is that: while claim 1 of the ’68 patent associates each pixel of the pixel block with three color components, claim 1 of the instant application merely defines the pixels of the pixel block to be associated with a plurality of pixel components, which is an obvious variation of the features of claim 1 of the ’68 patent. A pixel in a digital image is known in the art to comprise of three color components or color values that lights up at different intensities to create different colors in the image. Thus, claim 1 of the instant application is a broader version of that of the patent’s claim 1; and the combinations of all features recite therein encompass obvious variant thereof. 
A claim containing a "recitation with respect to the manner in which a claimed method [or apparatus] is intended to be employed does not differentiate the claimed method or apparatus from a prior art if the prior art method teaches all the functional limitations of the claim. In the present case, the instant application’s claims are not functionally distinguishable from the claims of the ‘68 patent.  Further, the extent that the instant application claims are broaden and therefore generic to instant claimed invention, In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent. As such, the granting of the current application’s claims would infringe with the claimed invention of the ‘68 patent.
The granting of claims 2-7 of the instant application would infringe with the claims 2-7 of the ‘68 patent, because they share salient features. As such, the current’s application claims 2-7 are unpatentable for obvious-type double patenting over claims 2-7, respectively, of the ’68 patent. 
The granting of claims 9 and 15 of the current application would infringe with the claimed invention found in respective claims 9 and 15 in the ‘68 patent for reasons similar to the analysis provided above with respect to the rejections of claim 1. As such, current’s application claims 9 and 15 are unpatentable for obvious-type double patenting over claims 9 and 15 of the ’68 patent. 
The granting of claims 10-14 and 16-20 of the instant application would infringe with respective claims 10-14 and 16-20 of the ‘68 patent, because they share salient features. As such, the current’s application claims 10-14 and 16-20 are unpatentable for obvious-type double patenting over claims 10-14 and 16-20, respectively, of the ’68 patent. 

Allowable Subject Matter
4.    Claims 1-20 would be allowed upon the filling and approval of a Terminal Disclaimer to obviate the obviousness-type double patenting rejections of said claims.

Reasons for Indicating Allowable Subject Matters
5.	Although the reference to Ray et al. (US 20180288356) discloses a graphics apparatus 700 comprising an encoder 721 to encode a first block of a two-dimensional (2D) frame, where the 2D frame corresponds to a projection of a 360 video space, and a quality selector 722 communicatively coupled to the encode 721 to determine if the first block is a neighbor of a second block of the 2D frame in the 360 video space, and to select a quality factor for the second block based on quality information for the first block if the first block is determined to be the neighbor of the second block in the 360 video space. See paragraph 144. According to Ray, the quality selector is further to select a quantization parameter for the second block based on quantization parameter information for the first block if the first block is determined to be the neighbor of the second block in the 360 video space. See paragraph 344.
lourcha et al. (US 20190174140) discloses a texture compression, decompression method comprises: receiving a compressed texture block, determining a partition of pixels used for the compressed texture block, wherein the partition compressed includes one or more disjoint subsets into which data in the compressed texture block is to be unpacked, unpacking data for each subset based on the determined partition, and decompressing each of the one or more disjoint subsets to form an approximation of an original texture. See abstract. According to lourcha, a basic compression algorithm technique is implemented to divide an image into discrete blocks of pixels defining partitioned subsets, and then compressed them. See paragraphs 34-37. Each subset is then independently compressed to form a compressed texture block. In an embodiment, each of the subsets may be compressed using two explicit endpoint parameters that define a line in the color space, and a plurality of implicit points on the line selected according to a predefined quantization. See paragraph 42.
In contrast, Applicant's claimed invention provides an image compression technique, implemented in conjunction with an artificial reality system, that leverage strong RGB color correspondences between pixels in a pixel block, selectively encoding certain pixel blocks of an image based on the concept of Principal Component Analysis if the color values within the block are highly correlated to each other.
As such, neither Ray or lourcha, nor the combination thereof, discloses all the features of the invention in the manner recited in claims 1-20. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571) 272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
11/08/2022